*1012In an action, inter alia, for a judgment declaring that the defendants are obligated to maintain, repair, and/or replace certain catch basins, the plaintiff appeals from an order of the Supreme Court, Westchester County (Smith, J.), dated April 30, 2007, which granted the defendants’ motion for summary judgment.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Westchester County, for the entry of a judgment declaring that the defendants are not obligated to maintain, repair, and/or replace the subject catch basins.
The defendants established their prima facie entitlement to summary judgment by demonstrating that they bore no responsibility to maintain, repair, and/or replace the plaintiffs drainage system along Route US-1 pursuant to Highway Law § 46 (see Mason v State of New York, 180 AD2d 63, 66 [1992]; Washington County Sewer Dist. No. 2 v White, 177 AD2d 204, 206 [1992]). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment (see Zuckerman v City of New York, 49 NY2d 557 [1980]).
Since this is, in part, a declaratory judgment action, we remit the matter to the Supreme Court, Westchester County, for the entry of a judgment declaring that the defendants are not obligated to maintain, repair, and/or replace the subject catch basins (see Lanza v Wagner, 11 NY2d 317, 334 [1962], appeal dismissed 371 US 74 [1962], cert denied, 371 US 901 [1962]). Fisher, J.E, Santucci, Balkin and Belen, JJ., concur.